UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6389



RICHARD ANTHONY MITCHELL,

                                           Petitioner - Appellant,

          versus


MARTIN MCDADE,

                                            Respondent - Appellee.




                            No. 01-6447



RICHARD ANTHONY MITCHELL,

                                           Petitioner - Appellant,

          versus


MARTIN MCDADE,

                                            Respondent - Appellee.



Appeals from the United States District Court for the District of
North Carolina, at Raleigh. James C. Fox, Senior District Judge.
(CA-00-824-5-F)


Submitted:   May 24, 2001                  Decided:   June 14, 2001
Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Anthony Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Richard Mitchell appeals the

district court’s orders denying relief on his petition filed under

28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) and denying a certif-

icate of appealability.   We have reviewed the record and the dis-

trict court’s orders and find no reversible error.    Accordingly,

because Mitchell’s § 2254 petition was filed outside the applicable

one-year limitations period, we deny certificates of appealability

and dismiss the appeals substantially on the reasoning of the dis-

trict court.   See Mitchell v. McDade, No. CA-00-824-5-F (E.D.N.C.

Feb. 14 & Mar. 13, 2001).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                         DISMISSED




     *
       Even if we accept as correct all of the information in
Mitchell’s informal brief, the § 2254 petition is still untimely.
The limitation period was tolled from March 25, 1999, when Mitchell
filed his motion for appropriate relief, until September 23, 1999,
when the North Carolina Court of Appeals denied his petition for a
writ of certiorari; the limitation period was not tolled during the
pendency of Mitchell’s subsequent filing with the North Carolina
Supreme Court. See Artuz v. Bennett, 121 S. Ct. 361, 364 (2000);
N.C. Gen. Stat. § 7A-28(a). Excluding that time from the calcula-
tion, Mitchell had until August 4, 2000 to file his § 2254 peti-
tion. Because the petition was not filed until November 2000, it
was untimely even under the dates now offered by Mitchell.


                                 3